Citation Nr: 0508387	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-09 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted from May 7, 1998, for 
residuals of a left tibia stress fracture with shin splints 
and patellofemoral pain?

2.  What evaluation is warranted from May 7, 1998, for 
residuals of a right tibia stress fracture with shin splints 
and patellofemoral pain?

3.  What evaluation is warranted from May 7, 1998, for 
degenerative arthritis of the L5-S1 facet joints?


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from November 1997 to May 
1998.  The veteran also had periods of unverified service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of bilateral tibia stress fracture with shin splints and 
patellofemoral pain, and for degenerative arthritis of the 
L5-S1 facet joints.  The left and right tibia disorders were 
initially rated as non-compensably disabling, and the low 
back disorder was rated as 10 percent disabling, all 
effective from May 7, 1998.  In a June 2003 rating decision, 
the disorders were assigned 10 percent ratings for each leg 
and the low back disorder was assigned a 20 rating, all 
effective from May 7, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to these issues.  
Hence, the Board has restyled these rating questions 
accordingly.  


FINDINGS OF FACT

1.  Since May 7, 1998, residuals of a left tibia stress 
fracture with shin splints and patellofemoral pain have been 
manifested by a marked limitation of ankle motion.

2.  Since May 7, 1998, residuals of a right tibia stress 
fracture with shin splints and patellofemoral pain have been 
manifested by a marked limitation of ankle motion.

3.  Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by a severe intervertebral disc 
syndrome. 

4.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by incapacitating episodes that 
required bed rest prescribed by a physician and treatment by 
a physician having a total duration of at least four weeks 
during the past twelve months.  The disorder is not 
manifested by any sciatic nerve paralysis.

5.  Prior to September 26, 2003, the veteran's the low back 
disorder was not manifested by a vertebra fracture, 
ankylosis, a severe limitation of motion, or by a listing of 
the whole spine, positive Goldthwaite's sign, or marked 
limitation of forward bending. 

6.  Since September 26, 2003, the veteran low back disorder 
has not been manifested by forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less, or 
by ankylosis.


CONCLUSIONS OF LAW

1.  Since May 7, 1998, the veteran has met the criteria for a 
20 percent rating for residuals of a left tibia stress 
fracture with shin splints and patellofemoral pain.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Code 5271 (2004).

2.  Since May 7, 1998, the veteran has met the criteria for a 
20 percent rating for residuals of a right tibia stress 
fracture with shin splints and patellofemoral pain.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Code 5271.

3.  Since May 7, 1998, the veteran has not met the criteria 
for a rating in excess of 20 percent for degenerative 
arthritis of the L5-S1 facet joints.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In September 2002 and December 
2003 letters, VA notified the claimant that she was 
responsible to support her claims with appropriate evidence.  
She was also informed that VA would obtain all relevant 
evidence in the custody of any VA or private facility she 
identified.  She was advised that it was her responsibility 
to either send medical treatment records from her private 
physicians regarding treatment for her disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  The veteran was also advised of the 
VCAA in the above letters.  A May 2004 Supplemental Statement 
of the Case notified the veteran of the change in regulations 
for rating her low back disorder.  Therefore, the Board finds 
that the duty to notify the appellant of the necessary 
evidence and of her responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on multiple occasions (see, for example, the RO letter to the 
veteran dated in September 2002) if there were any 
information or evidence she considered relevant to her claims 
so that VA could help her by getting that evidence.  If the 
evidence was held by a private physician the veteran was to 
provide authorizations so that the RO could obtain that 
evidence.  

Thereafter, the record shows that the RO and/or the veteran 
obtained and associated with the claims files all of the 
following records: the veteran's active duty and reserve 
component medical records; her private medical records from 
Frederick Daniels, RPT; Montefiore Medical Center; Memorial 
Hospital; Stanley Lebowitz, M.D.; Bronx Expert Radiology; 
medical records prepared in connection with her employment 
with the New York City Police Department; and her treatment 
records from the Bronx VA Medical Center.  The record also 
shows that the veteran was afforded multiple VA examinations 
to obtain medical opinion evidence as to the current severity 
of her service-connected disabilities.  

The record shows that the appellant was advised of what 
evidence VA had requested and notified in the statement, 
supplemental statements of the case, and the September 2002 
and December 2003 letters of what evidence had been received.  
Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for the absence of any 
evidence of harm to the veteran because VA failed to provide 
adequate VCAA notice until after the October 1999 rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified her of 
what evidence was necessary to substantiate her claims and 
the record shows that the appellant filed and/or the RO 
obtained additional records.  The record also shows that the 
veteran, in July 1999, notified the RO that she had no other 
records to file in support of her claims.  Hence, the Board 
finds that the appellant was not prejudiced by VA's failure 
to issue the VCAA letters until after the October 1999 rating 
decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claims

The veteran contends that her service-connected tibia and low 
back disorders are manifested by increased adverse 
symptomatology that entitles her to increased ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Left and Right Tibia Disorders

The record includes a few private and VA treatment records 
that note the veteran's history included bilateral tibia 
stress fractures, as well as her periodic complaints of 
bilateral lower extremity pain. 

The veteran was seen for a December 1998 VA examination.  She 
complained of continuing lower extremity pain in the knees 
and ankles and bilateral knee weakness.  These problems 
caused difficulty standing and running.  Range of motion 
studies revealed full range of motion knees bilaterally.  
Right ankle dorsiflexion was to 10 degrees and plantar 
flexion was to 44 degrees.  Left ankle showed minus 10 
degrees of dorsiflexion and minus 30 degrees of plantar 
flexion.  The diagnoses were bilateral shin splints, chronic 
patellofemoral pain, left greater than right, and bilateral 
tendoachilles left greater than right.

At an October 2002 VA bones examination, the veteran 
complained of periodic bilateral leg and knee pain with 
periodic knee swelling.  Weakness, stiffness, heat, redness, 
drainage, giving way, or flare-ups were denied.  

On examination, there was mild tenderness in the mid tibia, 
and mild pain with knee flexion.  The left knee flexed to 132 
degrees and extended to 0 degrees.  The right knee flexed to 
130 degrees and extended to 0 degrees.  There was pain at the 
end of flexion.  However, there was no malunion, nonunion, 
loose motion, false motion, or ankylosis.  Her gait was 
stable.  X-rays of the right and left tibia and fibula, the 
right and left knee, and the right foot were normal.  The 
diagnoses were bilateral stress fracture of the tibia, 
residual tibia tenderness bilaterally, "mild" chronic 
patellofemoral pain in both knees, and residuals mid tibia 
tenderness bilaterally.

At a July 2004 VA bones examination, the veteran complained 
of leg pain and left calf cramps but no flare-ups.  She 
reported using a cane and a brace.  

On examination, there was tenderness in the right tibia, but 
not the left.  Both knees had painful motion but without 
redness or heat.  Her gait was antalgic.  The knees had mild 
weakness.  There was no deformity, angulation, false motion, 
shortening, malunion, nonunion, loose motion, or ankylosis.  
The x-ray studies from October 2002 were noted.  The 
diagnoses were status post bilateral tibia stress fractures 
with tenderness over the right tibia, and an asymptomatic 
left tibia. 

At the July 2004 VA joint examination, the veteran complained 
of bilateral knee pain, weakness, stiffness, swelling, and 
giving way.  Flare-ups were denied.  She also reported that 
she used a cane and a brace.  She also reported that earlier 
in 2004 she had had arthroscopic surgery on her knees.

On examination, right knee motion was 0 to 102 degrees and 
left knee motion was 0 to 70 degrees with complaints of pain 
at the end of flexion.  The knees had some additional loss in 
motion due to by fatigue, weakness, and lack of endurance on 
use.  There was objective evidence of knee pain on motion 
including mild edema, effusion, mild weakness, and 
tenderness.  There was no redness or heat.  Her gait was 
antalgic.  There was no instability or ankylosis.  The x-rays 
suggested that there was mild right anterior cruciate 
ligament insufficiency.  The left side could not be 
evaluated.  There was medial and lateral meniscal tenderness, 
as well as right medial joint line tenderness.  McMurray's 
could not be tested because of pain. 

As to the ankles, the right had 0 to 4 degrees of 
dorsiflexion, 0 to 40 degrees of plantar flexion, 0 to 28 
degrees of supination, and 0 to 5 degrees of pronation.  The 
left ankle showed 0 to 6 degrees of dorsiflexion, 0 to 40 
degrees of plantar flexion, 0 to 26 degrees of supination, 
and 0 to 5 degrees of pronation.  X-rays of the right knee 
dated in 2002 and the left knee dated in July 2004 were 
normal. 

In a September 2004 medical opinion, the VA physician who 
conducted the July 2004 studies opined that the veteran's 
bilateral arthroscopic surgeries of the knees were not 
related to her service connected tibia disabilities.

In an October 1999 rating decision the RO granted service 
connection for residuals of a left and right tibia stress 
fractures with shin splints and patellofemoral pain.  The 
initial rating was a noncompensable rating.  A June 2003 
rating decision rated each leg as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the 
tibia and fibula). 

Given the 10 percent evaluation, and the absence of any 
objective evidence of tibia and/or fibula malunion (38 C.F.R. 
§ 4.71a, Diagnostic Code 5262), as well as the uncontradicted 
September 2004 medical opinion, the veteran will only be 
entitled to a higher 20 percent evaluation under potentially 
applicable Diagnostic Codes if she has ankle ankylosis with 
the ankle fixed in plantar flexion at an angle of less than 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Alternatively a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle (38 C.F.R. § 4.71a, 
Diagnostic Code 5271); or for ankylosis of the subastragalar 
or tarsal joint with the joint fixed in a poor weight-bearing 
position (38 C.F.R. § 4.71a, Diagnostic Code 5272).  Malunion 
of the os calcis or astragalus with marked deformity also 
warrants a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5273; as does astragalectomy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5274.

As to Diagnostic Code 5271, the July 2004 VA joint 
examination examiner reported that right ankle dorsiflexion 
was limited at 0 to 4 degrees and left ankle dorsiflexion was 
limited at 0 to 6 degrees.  Tellingly, normal ankle 
dorsiflexion is 0 to 20 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2004).  Therefore, when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45 (2004), the Board finds that the 
veteran's functional losses equate to the debility 
contemplated by a 20 percent rating for marked limitation of 
motion of the ankle under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is 
true throughout the period of time during which her claim has 
been pending.  Fenderson.

Whether evaluating the veteran's disabilities under 
Diagnostic Codes 5262, 5272, 5273, or 5274, a higher rating 
is not warranted.  This is so because neither ankle is 
immobile at a position between 30 degrees and 40 degrees of 
plantar flexion.  Neither ankle is fixed in dorsiflexion, and 
no x-rays show either malunion of the tibia and fibula or 
nonunion of the tibia or fibula.  38 C.F.R. § 4.71a.

The Board considered whether a higher evaluation could be 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261 however, at no time was extension limited to 20 degrees 
and at no time was flexion limited to 15 degrees.

The Low Back

In December 1998, the veteran was seen for a VA examination.  
She reported low back pain which was worse when carrying her 
child or when lifting heavy weights.  She denied flare-ups.  
Examination revealed forward bending to 95 degrees, backward 
extension to 32 degrees, left lateral flexion to 40 degrees, 
and right lateral flexion to 38 degrees.  Rotation was to 34 
degrees bilaterally.  The examiner opined that motion was 
objectively painful, and there was evidence of mild spasm.  
There were no neurological abnormalities.  A computerized 
tomography (CT) scan revealed mild degeneration at the L4-S1 
facet joints.  The diagnoses were chronic low back pain and 
degenerative arthritis of the L5-S1 facet joints.  A 
neurologist diagnosed a lumbosacral sprain.

Since the veteran filed her claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  Cf.  
38 C.F.R. § 4.71a (2004) with 38 C.F.R. § 4.71a (2002).  The 
new rating criteria for rating intervertebral disc syndrome 
became effective September 23, 2002.  Further, additional 
regulatory changes for rating all other back disorders became 
effective September 26, 2003, but these did not change the 
way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) noted a clerical error in the Federal 
Register publication of August 27, 2003.  

A May 2004 supplemental statement of the case notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of her claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for rating an intervertebral disc syndrome prior to 
September 23, 2002, and it may only consider the new rating 
criteria for rating intervertebral disc syndrome to the term 
beginning on September 23, 2002.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Likewise, VA may only apply the old rating criteria for 
rating all other back disorders to the pre-September 26, 
2003, time period and the new rating criteria for rating all 
other back disorders to the term beginning on September 26, 
2003.  Id.

Intervertebral Disc Syndrome -Prior to September 23, 2002

Prior to September 23, 2002, the veteran was entitled to a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
if she had a severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.

In this regard, the evidence does not disclose that the 
veteran's symptoms were severe and persistent to the point 
that she only experienced intermittent relief.  Id.  
Specifically, at the November 1998 VA neurological 
examination the veteran complained of intermittent low back 
pain that occurred with bending and carrying her child.  She 
also complained of back numbness, tingling, and itching.  She 
denied radiating pain to the legs.  On examination there was 
no neurological symptomatology.  While there was pain-
limiting motion in the lower extremities, it was observed 
that she did not appear in any acute distress, she moved with 
ease, and she sat comfortably throughout the examination.  
Strength, reflexes, sensation, and coordination were normal 
in the lower extremities.  Toes were down going.  Gait was 
normal, and she was able to tandem walk. 

While VA, reserve component, and private medical records 
generated during this time record her complaints and/or 
treatment for low back pain and tenderness, along with 
reduced motion, they were negative for any adverse 
neurological symptomatology.  VA treatment records dated in 
April, October, and November 2001 reported no sensory 
deficit, or neurological deficit.  Additionally, an October 
2002 VA examination was negative for any evidence of a 
herniated nucleus pulposus.  

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board does not find that the veteran's functional 
losses equate to the debility contemplated by the 40 percent 
rating for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Intervertebral Disc Syndrome-Since September 23, 2002

Effective September 23, 2002, the veteran will only be 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5243 if the intervertebral disc syndrome is manifested 
by incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2004).  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

As for whether a higher evaluation may be assigned under new 
Diagnostic Code 5243, the record does not show that a 
physician ever ordered bed rest due to her low back disorder. 

Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, the claim for a higher evaluation rating 
must be denied.  Id.

As to Note 2 to Diagnostic Code 5243, the Board notes that 
the record does not show, and the veteran does not complain, 
of radiculopathy.  Therefore, a discussion of whether the 
veteran is entitled to a higher evaluation for her low back 
disorder because of impairment to the sciatic nerve is not 
needed.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5243, 8520, 8620, 8720 (2004). 

All Other Back Disorders-Prior to September 26, 2003

Prior to September 26, 2003, the veteran would only be 
entitled to a rating in excess of 20 percent for the service 
connected lumbar arthritis if she had severe limitation of 
lumbar motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (2003).

In this regard, a December 1998 VA spine examination showed 
forward bending to 95 degrees, backward extension to 32 
degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 38 degrees, and left and right turning to 40 
degrees.  Range of motion studies at the veteran's October 
2002 VA spine examination showed forward bending to 74 
degrees, backward extension to 10 degrees, left lateral 
flexion to 32 degrees, right lateral flexion to 12 degrees, 
left turning to 18 degrees, and right turning to 16 degrees.  
Tellingly, this latter limitation of motion was not 
characterized as "severe."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Therefore, based on the 
objective clinical findings that the low back disorder does 
not result in sufficiently reduced limitation of motion, a 
higher evaluation is not warranted under Diagnostic Code 
5292.  Id.

As to pain on use, the Board notes that VA, reserve 
component, and private medical records generated during this 
time showed her complaints and/or treatment for low back pain 
and tenderness along with reduced motion.  They also show the 
veteran seeking treatment at emergency rooms on several 
occasions because of low back pain.

However, at the December 1998 VA spine examination, the 
veteran denied flare-ups or receiving medical treatment.  
While there was reduced lumbar motion and mild spasms on 
examination, there was no weakness and only vague tenderness.  
Likewise, at the October 2002 VA spine examination, the 
veteran reported that while she was taking medication for her 
back, and wore a brace at work, she did not have any flare-
ups.  On examination, while there was reduced motion with 
pain at the end stage of all back movement, objective 
evidence of painful motion, mild spasms, and straight leg 
raising could not be tested because of "pain sensitivity," 
it was opined that she only had "mild" facet arthritis at 
L5-S1.  Therefore, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board does not find that the 
veteran's functional losses equate to the debility 
contemplated by the 40 percent rating for lumbar spine 
limitation of motion under Diagnostic Code 5293 or 
lumbosacral strain under Diagnostic Code 5295.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the veteran is entitled to a 40 
percent rating for her low back disorder if it is manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less, or by favorable ankylosis of the entire thoracolumbar 
spine (40 percent).  38 C.F.R. § 4.71a (2004).

The clinical records show, however, no evidence of 
thoracolumbar ankylosis since September 26, 2003.  Therefore, 
a higher rating cannot be assigned based on ankylosis.  Id.

Next, the Board turns to whether the veteran's service 
connected low back disorder results in forward flexion of the 
thoracolumbar spine being reduced to 30 degrees or less.  In 
this regard, range of motion studies at the veteran's July 
2004 VA spine examination show forward bending to 64 degrees.  
Therefore, based on this objective clinical finding, the 
veteran's low back disorder does not result in sufficiently 
reduced limitation of motion to warrant a higher evaluation.  
Id.

As to pain on use, the July 2004 VA spine examination notes 
the veteran's report that she took back medication, used a 
cane to aid her gait, and that she needed help cleaning, 
shopping, and going down stairs.  On examination, her gait 
was unsteady, she had reduced motion with pain at the end of 
all back movement and there was objective evidence of painful 
motion, and mild spasms.

Still, while the VA examiner reported that repeated movement 
of the back caused a "severe" increase in her pain, he also 
opined that repeated movement of the back caused only 
"mild" loss in range of motion and only "some" fatigue, 
weakness, and lack of endurance.  Moreover, the veteran 
denied experiencing any flare-ups.  Therefore, even when 
considering functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does 
not find that the "mild" loss in range of motion observed 
by the July 2004 VA examiner reduces her forward flexion from 
the 64 degrees seen on examination to 30 degrees or less.  
Therefore, a higher evaluation because of pain is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board consequently concludes that the preponderance of 
the evidence is against this claim.  Furthermore, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 4.3 (2004), but does not find the 
evidence is of such approximate balance as to warrant its 
application.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO and those she 
made to VA examiners.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the severity of the veteran's disabilities are not 
probative because laypersons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Based on the veteran's written statements to the RO and 
statements to VA examiners that her back and leg problems 
both interfere with her schooling and prevented her from 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2004).  Although 
the veteran has described her pain as being so bad that she 
cannot sit or stand for almost any period of time, and that 
the disorder interferes with her going to class as well as 
obtaining and maintaining employment, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that her low back or tibia disorders have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that these disabilities affects employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Separate 20 percent disability ratings for residuals of left 
and right tibia stress fractures with shin splints and 
patellofemoral pain are granted for the term since May 7, 
1998, subject to the laws and regulations governing the award 
of monetary benefits.

Entitlement to a rating in excess of 20 percent for L5-S1 
arthritis for the period from May 7, 1998, is denied. 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


